Per Curiam.

Two questions were made : 1st, Whether the assignee" of the judgment had a right to set it off, against the note, if the judgment had been legally assigned ? 2. Whether, as in this case, a judgment can be assigned by writing without seal. On the first point, it appeals that when the defendant purchased the judgment, Obadiah Ford then held this note, as payee, against the defendant, as maker; and it was not endorsed to the plaintiff, until several months after it was due. The plaintiff, therefore, took the note subject to all equity. We think the case of Tuttle v. Beebee, (8 Johns. Rep. 152.) is decisive of the right to set-off this judgment, in favor of the" assignee. The only difference is, that, in that case, a bond was assigned, and in this, a judgment. We, are, also, clearly of opinion, that a judgment may be assigned without a seal. When we speak of it, in regard to its assignable quality, it is a mere chose'in action, The set-off was, therefore, properly allowed ; and the plaintiff is entitled to judgment for the balance only, according to the verdict.
New trial refused.